Citation Nr: 0615952	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 1994, 
for the assignment of a 10 percent evaluation for scars from 
a shell fragment wound of the lower third of the left leg.

2.  Entitlement to an effective date prior to July 29, 1994, 
for the assignment of a 10 percent evaluation for a scar from 
a shell fragment wound of the right shoulder.  

3.  Whether a December 5, 1978 rating decision, in which the 
RO assigned an initial noncompensable evaluation for scars 
from a shell fragment wound of the lower third of the left 
leg, should be revised or reversed on the grounds of clear 
and unmistakable error.

4.  Whether a December 5, 1978 rating decision, in which the 
RO assigned an initial noncompensable evaluation for a scar 
from a shell fragment wound of the right shoulder, should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 1995 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

In August 2001, the Board affirmed the August 1995 rating 
decision, in which the RO denied an effective date prior to 
July 29, 1994, for the assignment of 10 percent evaluations 
for scars from a shell fragment wound of the lower third of 
the left leg and a scar from a shell fragment wound of the 
right shoulder.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2003, based on a Joint Motion For 
Remand And To Stay Proceedings (joint motion), the Court 
vacated the Board's August 2001 decision and remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  

The Board in turn remanded this matter to the RO, including 
via the Appeals Management Center (AMC), in Washington, D.C., 
in July 2003 and November 2004.  The veteran testified in 
support of his appeal at a hearing held at the RO before a 
Decision Review Office in May 2004.

For the reasons noted below, the Board again REMANDS this 
case to the RO via AMC.  


REMAND

First, in the January 2003 joint motion, noted above, the 
parties acknowledged that in the August 2001 decision, the 
Board denied the veteran earlier effective dates, in part, on 
the basis that it was not factually ascertainable that the 
veteran's disabilities had increased in severity within the 
one-year period prior to July 29, 1994.  The Board explained 
that there was no medical evidence of record of treatment or 
evaluation concerning the disabilities dated any time prior 
to July 29, 1994.  The parties agreed that, prior to so 
finding, the Board did not address whether VA had properly 
notified the veteran of the requirement of submitting such 
evidence in an effort to substantiate his claims.    

In July 2003, in response to this joint motion, the Board 
remanded the case to AMC with instructions to provide the 
veteran adequate VCAA notice on his claims for earlier 
effective dates.  AMC endeavored to comply by sending the 
veteran a letter in July 2003, but as the veteran's 
representative pointed out in a written statement received in 
September 2003, the letter made no sense.  Therein, AMC 
advised the veteran that "to determine the current severity 
of [his] entitlement to an effective date earlier than July 
29 and 1994 for the award of a 10 percent disability rating 
for a scar from a shell fragment wound...send us relevant 
treatment records from private facilities."  

The Board thus remanded the case to the RO again in November 
2004 with instructions to provide the veteran adequate VCAA 
notice on his claims for earlier effective dates.  In 
response, the RO sent the veteran a VCAA notice letter in 
March 2005, which indicated that the effective date of an 
evaluation based on a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, which is 
later.  The RO did not explain to the veteran how VA 
determines the date entitlement arose and did not inform him 
of the information noted in the parties' joint remand.  In 
light of the foregoing, a remand is needed so that VA can 
provide the veteran more comprehensive notice, which complies 
with the joint motion.

Such notice should inform the veteran that the effective date 
of an increase in disability compensation is the earliest 
date as of which it is factually ascertainable that the 
increase in disability occurred if a claim is received within 
one year of such date.  Otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

There are thus three possible effective dates that may be 
assigned the disability evaluations at issue in this case:

(1) if the increase in disability occurred 
after the claim was filed, the date that the 
increase was shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if the increase in disability preceded the 
claim by a year or less, the date that the 
increase was shown to have occurred (date 
increase was factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if the increase in disability preceded the 
claim by more than a year, the date that the 
claim was received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned 
therefore involves analyzing when the claims for increased 
evaluations were received and, to the extent possible, when 
the increase in disabilities actually occurred.  In light of 
that fact, it is in the veteran's best interest to submit 
medical evidence showing that, during the year prior to the 
date of receipt of his claims, his disabilities increased in 
severity.  This type of evidence would likely be dated during 
the time period at issue, or would refer to that time period. 

Second, during the course of this appeal, the veteran 
properly perfected an appeal of a March 2005 rating decision.  
In that decision, the RO determined that a December 5, 1978 
rating decision, in which the RO assigned initial 
noncompensable evaluations for scars from a shell fragment 
wound of the lower third of the left leg and a scar from a 
shell fragment wound of the right shoulder, should not be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  As the veteran's representative pointed out in 
his substantive appeal, however, VA did not provide the 
veteran adequate notice on the evidence and information 
needed to substantiate his CUE claims.  

Such action should be taken on remand and should include 
informing the veteran whether it denied his CUE claims 
because the correct facts, as they were known on December 5, 
1978, were before the RO and, on that date, the RO correctly 
applied the statutory or regulatory provisions.  If the RO 
denied the veteran's claims on these bases, it should 
identify the type of evidence the veteran should submit to 
prove otherwise.

Based on the foregoing, the Board remands this case for the 
following action:

1.  AMC should provide the veteran 
adequate VCAA notice pertaining to all of 
his claims on appeal, which satisfies the 
joint motion, noted above, and complies 
with the Board's instructions, discussed 
above.  

2.  AMC should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






